                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

In re:                                                       Chapter 11

ROMAN CATHOLIC CHURCH OF THE                                 Case No. 18-13027-t11
ARCHDIOCESE OF SANTA FE, a New
Mexico corporation sole,

                        Debtor.


    ORDER GRANTING DEBTOR’S MOTION AUTHORIZING DEBTOR TO FILE
    PORTIONS OF SCHEDULE E/F, THE MASTER MAILING LIST AND OTHER
      PLEADINGS AND DOCUMENTS UNDER SEAL AND RELATED RELIEF

         This matter came before the Court upon the Motion for an Order Under 11 U.S.C. § 107 and

Fed. R. Bankr. P. 1007(j) and 9018 Authorizing Debtor to File Portions of Schedule E/F, the Master

Mailing List and Other Pleadings and Documents Under Seal and Related Relief (the “Motion”) of

the Roman Catholic Church of the Archdiocese of Santa Fe, a New Mexico corporation sole, the

debtor and debtor-in-possession (the “ADSF”) in the above captioned Chapter 11 reorganization case

(the “Reorganization Case”). In the Motion, ADSF seeks an Order pursuant to 11 U.S.C. §107(b)

and Fed. R. Bankr. P. 1007(j) and 9018 authorizing ADSF to file portions of Schedule E/F, the Master

Mailing List and any other pleadings, reports or other documents, under seal, that might be filed from

time to time in the Reorganization Case, which disclose the names of individuals who have, either

informally, formally, or through filing a lawsuit, notified ADSF that they were sexually abused by

workers of the Catholic Church, and authorizing ADSF to provide copies of the sealed portions of

any such pleadings, reports, or documents to the Office of the United States Trustee. Based upon the

Motion, the entire record before the Court; and it appearing that the Court has jurisdiction over this

matter; and it appearing that due notice of the Motion as set forth in the “Certificate of Service”




Case 18-13027-t11        Doc 31     Filed 12/04/18      Entered 12/04/18 14:40:49 Page 1 of 5
attached thereto is sufficient under the circumstances, and that no other or further notice need be

provided; the relief therein requested being in the best interest of the estate;

        IT IS HEREBY ORDERED, that:

        A.      The Motion is granted as set forth in this Order.

        B.      ADSF shall institute the following “Confidentiality Protocol” in order to maintain

the confidentiality of those injured by sexual abuse at the hands of workers of the Catholic Church

including names of claimants and any other identifying information such as a social security number,

address, telephone number, names of close relatives, e-mail addresses, or other similar information

(the “Confidential Identifying Information”):

                1.      ADSF shall file portions of Schedule E/F, the Master Mailing List and any

        other pleadings, reports or other documents that might be filed from time to time in the

        Reorganization Case containing the Confidential Identifying Information (collectively, the

        “Sealed Pleadings”) under seal pursuant to 11 U.S.C. § 107(b) and Fed. R. Bankr. P. 1007(j)

        and 9018.

                2.      Notwithstanding the foregoing, ADSF shall provide the Sealed Pleadings to

        the Office of the United States Trustee and the United States Trustee shall be authorized to

        use the Sealed Pleadings in discharge of its duties and obligations under Title 11 and 28 of the

        United States Code, including, but not limited to, the solicitation and appointment of any

        committee appointed under 11 U.S.C. § 1102.

                3.      Notwithstanding the foregoing, ADSF shall provide the Sealed Pleadings to

        counsel for any committee appointed under 11 U.S.C. § 1102, but only after these

        Confidentiality Protocols are agreed upon by ADSF, United States Trustee, and counsel for

        any committee appointed in this case. Should the parties be unable to jointly agree upon these




Case 18-13027-t11          Doc 31     Filed 12/04/18       Entered 12/04/18 14:40:49 Page 2 of 5
     Confidentiality Procedures or other mutually agreed upon procedures, the matter shall be

     submitted to the Court.

            4.      ADSF, the United States Trustee and counsel for any committee shall seek

     agreement on which members of any committee (chair or all members) shall be entitled to

     receive Sealed Pleadings, and under what conditions this receipt may occur, ensuring no

     further re-disclosure. Should the parties be unable to jointly agree upon these issues, the

     matter shall be submitted to the Court.

            5.      Any and all parties shall follow the following procedures when filing a

     pleading, report or other document that contains the Confidential Identifying Information and

     requiring such documents to be filed under seal: (i) for CM/ECF participants, the sealed

     documents must be filed in accordance with CM/ECF Electronic Filing Manual; (ii) for all

     other parties, the sealed documents must be delivered to the Clerk’s Office in a sealed

     envelope. A copy of the Court’s order authorizing the sealing of the documents must be

     attached to the outside of the envelope. The party filing the pleading, report or other document

     containing the Confidential Identifying Information must serve a copy of the un-redacted

     version on ADSF and the affected party.

            6.      Any party shall be allowed to file a motion to file any other pleading, report,

     or document under seal (the “Motion to Seal”); requiring the party filing the Motion to Seal

     to serve the Motion to Seal on the ADSF, Office of the United States Trustee and affected

     parties; and requiring the moving party to provide at least 48 hours notice of the Motion to

     Seal, but nothing in this Order will preclude the Court, in its discretion, from acting on the

     Motion to Seal ex parte, with or without a hearing.




Case 18-13027-t11      Doc 31     Filed 12/04/18      Entered 12/04/18 14:40:49 Page 3 of 5
        C.      Nothing in this Order shall constitute a waiver with respect to matters contained in

this Order, including, without limitation, a waiver of the right to object to the standing of any party, a

waiver of the right to oppose the Motion to Seal under Paragraph H, or a waiver of the right to request

that a document be unsealed.

        D.      This Order is without prejudice to any future determined confidentiality protocol

regarding filing of proofs of claim and objections to proofs of claim.

        E.      ADSF, its officers, employees and agents are authorized to take such acts as are

necessary and appropriate to implement and effectuate the relief granted herein.

        F.      The relief sought does not determine any issue regarding what property constitutes

property of the estate and does not determine any claims under §§ 544-550.

        G.      The Motion is granted on an interim basis. If objections are timely filed, a final

hearing will be held on January 18, 2019 at which time Debtor shall bring this matter before the Court

to make this a final Order. Objections to Debtor's requested relief must be filed within 21 days after

service of this Order. This Order shall be served on all parties in this case, with appropriate notice of

hearing.

        H.      The Court shall retain jurisdiction over any matters arising from or related to the

implementation or interpretation of this Order.

        I.      This Order shall be immediately effective upon entry.




                                                         ____________________________________
                                                         Hon. David T. Thuma
                                                         United States Bankruptcy Judge




Case 18-13027-t11         Doc 31      Filed 12/04/18      Entered 12/04/18 14:40:49 Page 4 of 5
Submitted by:

/s/ Thomas D. Walker
Thomas D. Walker
WALKER & ASSOCIATES, P.C.
500 Marquette N.W., Suite 650
Albuquerque, New Mexico 87102
(505) 766-9272

-and-


/s/ Bruce A. Anderson
Bruce A. Anderson
Ford Elsaesser
ELSAESSER ANDERSON CHTD.
320 East Neider Avenue, Suite 102
Coeur d'Alene, ID 83815
(208) 667-2900
Fax: (208) 667-2150
ford@eaidaho.com
brucea@eaidaho.com

Proposed Counsel for Debtor



Approved as to Form:

Office of the U.S. Trustee
Charles S. Glidewell
Alice N. Page
Leonard Martinez-Metzgar


Entered: December 4, 2018

Copies to: counsel of record




Case 18-13027-t11       Doc 31   Filed 12/04/18   Entered 12/04/18 14:40:49 Page 5 of 5
